Citation Nr: 1606921	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-10 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD) and panic disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1982 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran submitted a timely notice of disagreement with an October 2011 rating decision.  However, there was new and material evidence received within one year of the September 2010 rating decision.  Thus, the appeal essentially arises from the earlier decision.  See 38 C.F.R. § 3.156(b) (2015).

Regarding the Veteran's claim of service connection for psychiatric disability, the claim was certified on appeal as one solely for PTSD.  Given the evidence of record, the Board has recharacterized the claim more broadly as is reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In August 2014, the Veteran testified at a Board video conference hearing.  He submitted additional evidence and waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has psychiatric disability related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD, panic disorder, and obsessive compulsive disorder, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Determinations concerning service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2015).  

Regarding his claim of service connection for PTSD, the Veteran alleges that he experienced an in-service stressor involving sexual trauma.  The regulations provide that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Additionally, VA will not deny a PTSD claim that is based on in-service personal assault without first advising the veteran that evidence from sources other than the veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor in allowing the veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

The United States Court of Appeals for the Federal Circuit observed 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (holding it is error to conclude that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor).

The Veteran's service treatment records do not contain a diagnosis of, or treatment for, PTSD or any other psychiatric disorder.  The service records, including personnel records, also do not document an incident involving an assault or sexual trauma.  However, this absence of documentation is not unexpected in light of the regulations concerning PTSD due to personal assault, which suggest that evidence from sources other than official service records may be necessary to corroborate a veteran's account of a stressor incident.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

December 2011 Vet Center treatment records indicate that, while in basic training, the Veteran reported being physically and sexually assaulted by his drill sergeant and/or other soldiers.  The treatment provider noted that the Veteran refused to share information specifically regarding the sexual assault with anyone except the Vet Center counselor, including family and his psychiatric provider.  The Vet Center counselor concluded that the Veteran met the criteria for PTSD.  

At the Board hearing, the Veteran credibly testified to hiding the sexual assault from everyone except his counselor.  See Board hearing transcript at 11.  The Veteran also testified that felt that he could not make a report of the assault because his sergeant said the Veteran should be careful about what he says about his fellow soldiers because he would "have to live with that."  See Board hearing transcript at 6.  Additionally, the Veteran submitted several lay statements regarding his mood swings and/or anxiety, and indicating that he changed after his service.  See, e.g., mother's January 25, 2010, statement; ex-wife's February 15, 2010, statement; brother's March 1, 2010, statement.

The Veteran submitted a psychiatric report from a private psychiatrist, J.N., M.D., dated April 21, 2015.  After interviewing the Veteran and reviewing the Veteran's records including psychiatric treatment records, Dr. J.N. diagnosed the Veteran with PTSD, panic disorder, and obsessive compulsive disorder.  Dr. J.N. reported, "[The Veteran's] PTSD appears to be related to military sexual trauma.  Anxiety is a central feature of these three disorders, and also several of his obsessions and compulsions appear to be largely related to the anxiety and hypervigilance of PTSD.  Also, his panic attacks are often precipitated by exposure to military or police personnel who have military-style headgear, plus firefighters."

In this type of case, Dr. J.N. and the Vet Center counselor's opinions are themselves supporting evidence that the claimed in-service stressor actually occurred.  See Menegassi, 683 F.3d at 1382.  Moreover, the Veteran consistently and credibly testified to the sexual assault at the Board hearing.

When considering the consistent and credible evidence, and when resolving reasonable doubt in the Veteran's favor, the Board finds that an in-service stressor at least as likely as not occurred.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Given the clinical diagnosis of PTSD related to military sexual trauma, the Board finds that the Veteran has psychiatric disability, to include PTSD, that is at least as likely as not attributable to an in-service event.  Additionally, Dr. J.N. noted that the diagnoses of panic disorder and obsessive compulsive disorder could not be separated from the PTSD.  Therefore, the Board concludes that the criteria for service connection for psychiatric disability are met, and service connection for PTSD, panic disorder, and obsessive compulsive disorder is warranted.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for PTSD, panic disorder, and obsessive compulsive disorder is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


